Appellate Case: 21-5027     Document: 010110708541         Date Filed: 07/11/2022      Page: 1
                                                                  FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           July 11, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  PAUL OWEN HAMILTON,

        Petitioner - Appellant,

  v.                                                            No. 21-5027
                                                   (D.C. No. 4:17-CV-00664-TCK-CDL)
  JIMMY MARTIN, Warden,                                         (N.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

        Oklahoma prisoner Paul Owen Hamilton filed an opening brief challenging the

 district court’s denial of his 28 U.S.C. § 2254 application for habeas relief. Because he

 cannot appeal without obtaining a certificate of appealability (“COA”), see 28 U.S.C.

 § 2253(c)(1)(A), we construe his notice of appeal and brief as a request for a COA,

 see Fed. R. App. P. 22(b)(2); United States v. Chang Hong, 671 F.3d 1147, 1148

 (10th Cir. 2011). Exercising jurisdiction under 28 U.S.C. §§ 1291 and 2253(a), we deny

 the request for a COA and dismiss this matter.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-5027      Document: 010110708541          Date Filed: 07/11/2022      Page: 2



                                     I. BACKGROUND

                                 A. State Court Proceedings

        A jury convicted Mr. Hamilton of one count of distribution of child pornography

 and one count of aggravated possession of child pornography. The state court sentenced

 him to 10 years in prison (5 years suspended) for the distribution conviction and 25 years

 for the aggravated-possession conviction, to be served consecutively.

        Mr. Hamilton appealed to the Oklahoma Court of Criminal Appeals (“OCCA”).

 He asserted that (1) the evidence was insufficient to support a conviction for distribution

 of child pornography, (2) the evidence was insufficient to support a conviction for

 aggravated possession of child pornography, (3) the state trial court misinterpreted

 Oklahoma’s aggravated-possession statute, and (4) the sentence was excessive. Hamilton

 v. State, 387 P.3d 903, 905 (Okla. Crim. App. 2016). The OCCA rejected his arguments

 and upheld the convictions and sentences. Id. at 905-06.

        Mr. Hamilton then filed a pro se application for post-conviction relief. He claimed

 that (1) his appellate counsel was ineffective; (2) his trial counsel was ineffective; (3) the

 prosecution failed to disclose exculpatory evidence in violation of Brady v. Maryland,

 373 U.S. 83, 87 (1963); and (4) the trial court committed fundamental error resulting in a

 miscarriage of justice. Mr. Hamilton also filed several motions, including a motion for

 transcripts at government expense and a motion to defer briefing until after he received

 the transcripts. The state post-conviction court denied the post-conviction application

 and the motions. It rejected on the merits Mr. Hamilton’s claim that his appellate counsel

 was ineffective, and it held the remaining claims were procedurally defaulted because he

                                               2
Appellate Case: 21-5027     Document: 010110708541           Date Filed: 07/11/2022       Page: 3



 had not raised them on direct appeal. In addition, even though the Brady claim was

 procedurally defaulted, the court held that Mr. Hamilton failed to show the prosecution

 had suppressed evidence. It said, “The State of Oklahoma could not have provided a

 copy of the CD with child pornography on it to defense counsel, as that act is a crime.

 Instead, the State made available the CD to the defense attorney to view within the

 District Attorney’s office.” ROA, Vol. 1 at 190. It also stated that he failed to show how

 the CD was exculpatory.

        Mr. Hamilton appealed the denial of his post-conviction application. The OCCA

 affirmed. It agreed with the grounds for the post-conviction court’s decision. It further

 held that Mr. Hamilton was not entitled to transcripts at public expense without making a

 showing of need and a genuine issue of material fact and that his claims of ineffective

 assistance by appellate and trial counsel were meritless.

                           B. Federal District Court Proceedings

        Proceeding pro se, Mr. Hamilton filed this action in federal district court,

 challenging his convictions and sentences under 28 U.S.C. § 2254. 1 His application

 asserted eight claims for habeas relief:

        1. the evidence was insufficient to support a conviction for distribution of child
           pornography;

        2. the evidence was insufficient to support a conviction for aggravated possession
           of child pornography;

        3. the state courts misinterpreted Oklahoma’s aggravated-possession statute;

        1
         “Although he is represented by counsel in this appeal, we review
 [Mr. Hamilton’s] pro se [district court filings] liberally.” United States v. Herring,
 935 F.3d 1102, 1107 n.2 (10th Cir. 2019).
                                               3
Appellate Case: 21-5027     Document: 010110708541          Date Filed: 07/11/2022       Page: 4




        4. the sentence was excessive;

        5. his appellate counsel was ineffective;

        6. his trial counsel was ineffective;

        7. the prosecution failed to disclose exculpatory evidence; and

        8. fundamental trial errors resulted in a miscarriage of justice.

        The district court addressed the first five claims on the merits, holding that

 (1) Claims 1, 2, 4, and 5 failed because Mr. Hamilton had not shown that the OCCA’s

 decisions were contrary to or an unreasonable application of clearly established Supreme

 Court precedent or were based on an unreasonable determination of the facts, and

 (2) Claim 3 challenged the OCCA’s interpretation of state law, which is not a ground for

 federal habeas relief. The court further held that Claims 6, 7, and 8 were procedurally

 barred because they were defaulted under Oklahoma law, and Mr. Hamilton failed to

 show cause and prejudice or a fundamental miscarriage of justice to excuse the default.

 The district court therefore denied the § 2254 application. It also denied a COA.

                                     II. DISCUSSION

                                   A. Legal Background

 1. COA and AEDPA Standards

        Mr. Hamilton must obtain a COA for this court to review the district court’s denial

 of his § 2254 application. See 28 U.S.C. § 2253(c)(1)(A). To do so, he must make

 “a substantial showing of the denial of a constitutional right.” Id. § 2253(c)(2). For

 claims denied on the merits, Mr. Hamilton “must demonstrate that reasonable jurists


                                                4
Appellate Case: 21-5027      Document: 010110708541           Date Filed: 07/11/2022      Page: 5



 would find the district court’s assessment of the constitutional claims debatable or

 wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). For the claims denied on

 procedural grounds, he must demonstrate “that jurists of reason would find it debatable

 whether the petition states a valid claim of the denial of a constitutional right and . . .

 whether the district court was correct in its procedural ruling.” Id.

        Our consideration of Mr. Hamilton’s request for a COA must account for the

 Antiterrorism and Effective Death Penalty Act (“AEDPA”), which requires “deferential

 treatment of state court decisions.” Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004).

 Under AEDPA, when a state court has adjudicated the merits of a claim, a federal district

 court cannot grant habeas relief on that claim unless the state court’s decision “was

 contrary to, or involved an unreasonable application of, clearly established Federal law,

 as determined by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or

 “was based on an unreasonable determination of the facts in light of the evidence

 presented in the State court proceeding,” id. § 2254(d)(2). When the district court has

 denied § 2254 habeas relief on the merits, we must determine as part of our COA analysis

 whether reasonable jurists would debate the court’s decision in light of AEDPA

 deference to the state court. See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

 2. Procedural Default

        “In all cases in which a state prisoner has defaulted his federal claims in state court

 pursuant to an independent and adequate state procedural rule, federal habeas review of

 the claims is barred unless the prisoner can” overcome the default. Coleman v.

 Thompson, 501 U.S. 722, 750 (1991); see also Bunton v. Atherton, 613 F.3d 973, 989

                                                5
Appellate Case: 21-5027      Document: 010110708541          Date Filed: 07/11/2022         Page: 6



 (10th Cir. 2010) (“Federal habeas courts are prohibited from reviewing a question of

 federal law decided by a state court if the decision of that court rests on a state law

 ground that is independent of the federal question and adequate to support the judgment.”

 (brackets and quotations omitted)). “A state procedural default is ‘adequate’ if it is

 firmly established and regularly followed.” Smith v. Workman, 550 F.3d 1258, 1274

 (10th Cir. 2008). “A state procedural default is ‘independent’ if it relies on state law,

 rather than federal law.” Id.

        To overcome a procedural default, an applicant must either “demonstrate cause for

 the default and actual prejudice as a result of the alleged violation of federal law, or

 demonstrate that failure to consider the claims will result in a fundamental miscarriage of

 justice.” Coleman, 501 U.S. at 750; see Harmon v. Sharp, 936 F.3d 1044, 1060

 (10th Cir. 2019). “‘[C]ause’ under the cause and prejudice test must be something

 external to the petitioner, something that cannot fairly be attributed to him.” Coleman,

 501 U.S. at 753. To show prejudice, “a petitioner must demonstrate actual prejudice

 resulting from the alleged constitutional violation” of which he complains. Johnson v.

 Champion, 288 F.3d 1215, 1227 (10th Cir. 2002) (quotations omitted).

        The fundamental miscarriage of justice exception to the procedural default rule “is

 a markedly narrow one, implicated only in extraordinary cases where a constitutional

 violation has probably resulted in the conviction of one who is actually innocent.”

 Magar v. Parker, 490 F.3d 816, 820 (10th Cir. 2007) (brackets and quotations omitted).

 A claim of actual innocence must be based on new evidence suggesting “factual

 innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S. 614, 623

                                               6
Appellate Case: 21-5027      Document: 010110708541         Date Filed: 07/11/2022      Page: 7



 (1998); see also Calderon v. Thompson, 523 U.S. 538, 559 (1998) (“The miscarriage of

 justice exception is concerned with actual as compared to legal innocence. . . . To be

 credible, a claim of actual innocence must be based on reliable evidence not presented at

 trial.” (brackets and quotations omitted)).

                                         B. Analysis

        Mr. Hamilton has failed to establish that reasonable jurists would debate whether

 the district court correctly decided any of the issues he seeks to appeal.

 1. Claims Denied on Procedural Grounds

        The district court denied relief on claims 6, 7, and 8 on procedural grounds.

 Mr. Hamilton did not raise these claims in his direct appeal to the OCCA. Under

 Oklahoma law, they were waived. See id.; Logan v. State, 293 P.3d 969, 973

 (Okla. Crim. App. 2013) (“[I]ssues that were not raised previously on direct appeal, but

 which could have been raised, are waived for further review[.]”). After determining the

 claims were waived and therefore procedurally defaulted on an independent and adequate

 state ground, the district court concluded that Mr. Hamilton had shown neither cause and

 prejudice nor a fundamental miscarriage of justice to excuse the default.

        Before this court, Mr. Hamilton does not acknowledge the district court’s

 determination that he procedurally defaulted these claims, let alone argue that the district

 court erred in finding an independent and adequate state ground for the default or in

 concluding that he failed to show cause and prejudice or a fundamental miscarriage of

 justice to excuse the default. Instead, he focuses on the merits of the underlying claims.

 By failing to address the grounds for the district court’s decision in his opening

                                               7
Appellate Case: 21-5027     Document: 010110708541          Date Filed: 07/11/2022     Page: 8



 brief/application for a COA, he has waived any potential challenge to them here, see

 Davis v. McCollum, 798 F.3d 1317, 1320 (10th Cir. 2015). It follows he has failed to

 establish that reasonable jurists would debate the district court’s decision. We thus deny

 a COA on Claims 6, 7, and 8.

 2. Claims Denied on the Merits

        a. Claims 1 and 2 – Sufficiency of the evidence

        Claims 1 and 2 alleged there was insufficient evidence to convict Mr. Hamilton of

 the crimes charged. The controlling Supreme Court authority regarding sufficiency of

 the evidence is Jackson v. Virginia, 443 U.S. 307 (1979). Under Jackson, the evidence is

 sufficient when a court determines, “after viewing the evidence in the light most

 favorable to the prosecution, any rational trier of fact could have found the essential

 elements of the crime beyond a reasonable doubt.” Id. at 319. “Review of sufficiency of

 the evidence under AEDPA adds an additional degree of deference, and the question

 becomes whether the OCCA’s conclusion that the evidence was sufficient constituted an

 unreasonable application of the Jackson standard.” Simpson v. Carpenter, 912 F.3d 542,

 592 (10th Cir. 2018) (quotations omitted); see also Coleman v. Johnson, 566 U.S. 650,

 651 (2012) (per curiam) (“Jackson claims face a high bar in federal habeas proceedings

 because they are subject to two layers of judicial deference.”).

        After reviewing the evidence, the OCCA determined that

               [g]iven the distribution of obscene material originating from
               [Mr. Hamilton’s] IP address, the discovery of the same type
               of material on [his] computer, the suspicious log of Internet
               search queries on that computer, and [Mr. Hamilton’s]
               statements to police, a rational juror could conclude, beyond a

                                               8
Appellate Case: 21-5027     Document: 010110708541          Date Filed: 07/11/2022      Page: 9



               reasonable doubt, that [Mr. Hamilton] knowingly possessed
               the obscene material and willfully made it available online.

 Hamilton, 387 P.3d at 905. On § 2254 review, the district court summarized the evidence

 presented at trial and held that the OCCA’s decision was not contrary to Jackson.

        On appeal, Mr. Hamilton raises the same challenges to the OCCA’s decision that

 he raised in the district court. He attempts to identify weaknesses and infirmities in the

 evidence and suggests the possibility of jury confusion. But when the state courts have

 decided the evidence was sufficient, § 2254(d) limits federal habeas review to

 determining whether the state court’s decision was contrary to or an unreasonable

 application of Jackson, § 2254(d)(1), or was based on an unreasonable determination of

 the facts, § 2254(d)(2). And Jackson calls for “viewing the evidence in the light most

 favorable to the prosecution” to decide whether any reasonable jury could have

 convicted. 443 U.S. at 319. Mr. Hamilton’s arguments view the evidence in the light

 most favorable to him, rather than to the prosecution.

        After reviewing the evidence introduced at trial, the OCCA concluded that a

 reasonable jury could have found the elements of distribution of child pornography and

 aggravated possession of child pornography beyond a reasonable doubt. Mr. Hamilton

 fails to show that reasonable jurists would debate the district court’s conclusion that the

 OCCA’s decision was not contrary to Jackson. We deny a COA on Claims 1 and 2.

        b. Claim 3 – Interpretation of state statute

        Claim 3 alleged that the OCCA misinterpreted the Oklahoma statute regarding

 aggravated possession of child pornography by holding that images on one computer hard


                                               9
Appellate Case: 21-5027       Document: 010110708541          Date Filed: 07/11/2022       Page: 10



  drive could be counted separately, rather than as one unit, to establish the 100 images

  required for aggravated possession. See Okla. Stat. tit. 21, § 1040.12a. The district court

  rejected this claim, stating that a challenge to a state court’s interpretation of state law

  generally provides no ground for federal habeas relief. See Bradshaw v. Richey, 546 U.S.

  74, 76 (2005) (per curiam) (“We have repeatedly held that a state court’s interpretation of

  state law, including one announced on direct appeal of the challenged conviction, binds a

  federal court sitting in habeas corpus.”); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991)

  (“[I]t is not the province of a federal habeas court to reexamine state-court determinations

  on state-law questions.”); Sellers v. Ward, 135 F.3d 1333, 1339 (10th Cir. 1998)

  (“[F]ederal habeas corpus relief does not lie for errors of state law[.]” (quotations

  omitted)).

         The district court recognized, however, that “[h]abeas relief for claims of state-law

  error are available . . . when the error ‘was so grossly prejudicial that it fatally infected

  the trial and denied the fundamental fairness that is the essence of due process,’” Aplt.

  App., Vol. 3 at 862 (quoting Hooks v. Workman, 689 F.3d 1148, 1180 (10th Cir. 2012)).

  See Estelle, 502 U.S. at 67-68; Leatherwood v. Allbaugh, 861 F.3d 1034, 1043 (10th Cir.

  2017) (“A prisoner may seek relief, however, if a state law decision is so fundamentally

  unfair that it implicates federal due process.”). But the court held that Mr. Hamilton had

  not satisfied that standard.

         Before this court, Mr. Hamilton does not challenge the district court’s analysis.

  He instead repeats that the OCCA misinterpreted Oklahoma law. He thus has waived any

  arguments regarding the district court’s decision, see Davis v. McCollum, 798 F.3d

                                                 10
Appellate Case: 21-5027      Document: 010110708541          Date Filed: 07/11/2022      Page: 11



  at 1320, and necessarily has failed to establish that reasonable jurists would debate the

  district court’s rejection of this claim. We deny a COA on Claim 3.

         c. Claim 4 – Excessive sentence

         Mr. Hamilton’s sentences are within the statutory maximums, but he alleged in

  Claim 4 that they are excessive. The Supreme Court has held that the Eighth Amendment

  “prohibits not only barbaric punishments, but also sentences that are disproportionate to

  the crimes committed.” Solem v. Helm, 463 U.S. 277, 284 (1983). “But outside the

  context of capital punishment, successful challenges to the proportionality of particular

  sentences have been exceedingly rare.” Ewing v. California, 538 U.S. 11, 21 (2003)

  (brackets and quotations omitted). “The Eighth Amendment does not require strict

  proportionality between crime and sentence. Rather, it forbids only extreme sentences

  that are grossly disproportionate to the crime.” Harmelin v. Michigan, 501 U.S. 957,

  1001 (1991) (Kennedy, J., concurring) (quotations omitted); see also Ewing, 538 U.S.

  at 23-24 (recognizing that “[t]he proportionality principles in our cases distilled in Justice

  Kennedy’s concurrence [in Harmelin] guide our application of the Eighth Amendment”).

         The OCCA upheld the sentences. The district court held that Mr. Hamilton failed

  to show that the OCCA’s rejection of this claim was contrary to or an unreasonable

  application of clearly established Supreme Court precedent. On appeal, Mr. Hamilton

  again argues that his sentences are excessive. But he fails to show that reasonable jurists

  would debate the correctness of the district court’s conclusion that the OCCA’s decision

  was not contrary to or an unreasonable application of Solem or any other clearly

  established Supreme Court law. We deny a COA on Claim 4.

                                               11
Appellate Case: 21-5027      Document: 010110708541         Date Filed: 07/11/2022      Page: 12



         d. Claim 5 – Ineffective assistance of appellate counsel

         Claim 5 alleged that Mr. Hamilton’s appellate counsel was ineffective.

                i. Legal background

         Under Strickland v. Washington, 466 U.S. 668 (1984), a defendant must show that

  (1) counsel’s performance “fell below an objective standard of reasonableness,” id. at

  688, and (2) the deficient performance prejudiced the defense, id. at 692. The deficient

  performance prong requires a defendant to show “that counsel made errors so serious that

  counsel was not functioning as the ‘counsel’ guaranteed . . . by the Sixth Amendment.”

  Id. at 687. The prejudice prong requires a showing that “there is a reasonable probability

  that, but for counsel’s unprofessional errors, the result of the proceeding would have been

  different.” Id. at 694. A court may address the Strickland’s two elements in any order

  and need not address both if it concludes the defendant has failed to satisfy either one.

  See id. at 697.

         A court reviews ineffective assistance claims with “a strong presumption that

  counsel’s conduct falls within the wide range of reasonable professional assistance; that

  is, the defendant must overcome the presumption that, under the circumstances, the

  challenged action might be considered sound trial strategy.” Id. at 689 (quotations

  omitted). As Strickland noted, “[t]here are countless ways to provide effective assistance

  in any given case,” and “[e]ven the best criminal defense attorneys would not defend a

  particular client in the same way.” Id. Further, the federal courts must review the

  OCCA’s resolution of Mr. Hamilton’s ineffective assistance claims “through AEDPA’s

  deferential lens.” Frost v. Pryor, 749 F.3d 1212, 1225 (10th Cir. 2014); see also Lockett

                                               12
Appellate Case: 21-5027           Document: 010110708541       Date Filed: 07/11/2022         Page: 13



  v. Trammell, 711 F.3d 1218, 1248 (10th Cir. 2013) (“[W]e review [the OCCA’s] analysis

  [of ineffective assistance of counsel claims] under the considerable deference required by

  Strickland itself—in addition to AEDPA deference.”).

         “[I]n evaluating an argument that appellate counsel performed deficiently in

  failing to raise an issue on appeal, this court typically examines the merits of the omitted

  issue. If the omitted issue is meritless, its omission will not constitute deficient

  performance.” Davis v. Sharp, 943 F.3d 1290, 1299 (10th Cir. 2019) (brackets, footnote,

  citation, and quotations omitted).

                   ii. Analysis

         Mr. Hamilton asserted in his post-conviction petition that appellate counsel was

  ineffective in failing to argue that trial counsel was ineffective and in failing to raise a

  Brady claim. 2

                      1) Failure to argue ineffective assistance of trial counsel

         To support his claim that appellate counsel was ineffective for failing to argue his

  trial counsel’s ineffectiveness, Mr. Hamilton argued that trial counsel was ineffective in

  failing to investigate the facts of the case, to prepare for trial, to make the technical

  evidence clear to the jury, and to present exculpatory evidence. He also claimed that trial

  counsel’s advice not to testify at trial was deficient.


         2
          Mr. Hamilton also alleged that counsel was ineffective for failing to argue
  “Fundamental Error occurring at Trial which denied Petitioner a Fair Trial under the
  Equal Protection clause that resulted in a Wrongful Conviction was a ‘Fundamental
  Miscarriage of Justice’.” Aplt. Opening Br. at 37. We cannot identify, much less
  evaluate, the “appellant’s contentions and the reasons for them.” Fed. R. App. P.
  28(a)(8)(A). We therefore do not consider this argument as a basis for issuing a COA.
                                                 13
Appellate Case: 21-5027      Document: 010110708541          Date Filed: 07/11/2022      Page: 14



         The OCCA found no merit to this claim. Neither did the federal district court. It

  said, “The Court has reviewed the entire trial transcript and finds Hamilton’s trial counsel

  objectively did not err. He raised appropriate objections, filed pre-trial motions, and

  effectively cross-examined the state’s witnesses.” Aplt. App., Vol. 3 at 865. The district

  court also noted that Mr. Hamilton, after advisement by the trial court, knowingly and

  voluntarily waived his right to testify. The court concluded that the OCCA’s ruling was

  not contrary to or an unreasonable application of Strickland.

         Before this court, Mr. Hamilton reargues that his appellate counsel was ineffective

  for failure to raise on direct appeal that his trial counsel was ineffective. He has not

  shown, however, that the OCCA’s evaluation of this claim was contrary to or an

  unreasonable application of Strickland. Thus, reasonable jurists would not debate the

  district court’s ruling that the OCCA’s rejection of this claim was not contrary to or an

  unreasonable application of Strickland. See Davis v. Sharp, 943 F.3d at 1299.

                       2) Failure to raise a Brady claim

         Mr. Hamilton claimed that appellate counsel was ineffective in not arguing that

  the prosecution failed to turn over exculpatory evidence to the defense—namely, “child

  pornography downloaded by detectives and preserved to a DVD/CD-ROM.” Aplt.

  Opening Br. at 35. Under Brady, “the suppression by the prosecution of evidence

  favorable to an accused upon request violates due process where the evidence is material

  either to guilt or to punishment, irrespective of the good faith or bad faith of the

  prosecution.” 373 U.S. at 87. The elements of a Brady claim are “(1) the prosecutor

  suppressed the evidence; (2) the suppressed evidence was favorable to the accused, either

                                                14
Appellate Case: 21-5027       Document: 010110708541            Date Filed: 07/11/2022   Page: 15



  because it is exculpatory or because it is impeaching; and (3) prejudice ensued because

  the suppressed evidence was material.” Simpson, 912 F.3d at 569.

         The state post-conviction court held that Mr. Hamilton had failed to show that the

  prosecution suppressed the CD or that the CD was exculpatory. The OCCA agreed. The

  federal district court likewise recognized that “[t]he trial record is sufficient to

  demonstrate that no evidence was improperly withheld from the defense.” Aplt. App.,

  Vol. 3 at 856.

         Before this court, Mr. Hamilton contests the state courts’ determination that the

  CD was not exculpatory. But he ignores their and the federal district court’s conclusion

  that the prosecution did not suppress the CD within the meaning of Brady. Reasonable

  jurists would not debate the district court’s decision that the OCCA’s rejection of this

  claim was not contrary to or an unreasonable application of Strickland. See Davis v.

  Sharp, 943 F.3d at 1299.

                                          *    *        *   *

         In sum, reasonable jurists would not debate the district court’s determination that

  the OCCA’s rejection of his claim that appellate counsel was ineffective was not contrary

  to or an unreasonable application of Strickland. We therefore deny a COA on Claim 5. 3



         3
           In addition to his eight numbered claims, Mr. Hamilton’s § 2254 application
  argued he was denied due process when the state post-conviction court failed to decide
  his motions to defer briefing and for transcripts at government expense before deciding
  the merits of his application for post-conviction relief. The federal district court did not
  address this argument. Before this court, however, Mr. Hamilton does not assert that the
  court erred in overlooking the argument, so he has waived the issue. See Davis v.
  McCollum, 798 F.3d at 1320.
                                                   15
Appellate Case: 21-5027     Document: 010110708541         Date Filed: 07/11/2022   Page: 16



                                    III. CONCLUSION

        We deny Mr. Hamilton’s request for a COA and dismiss this matter. We grant his

  motion to amend his brief to correct a factual misstatement.


                                               Entered for the Court


                                               Scott M. Matheson, Jr.
                                               Circuit Judge




                                              16